DETAILED ACTION
This action is responsive to the Application filed on 03/07/2018. Claims 1-20 are pending in the case. Claim 1 is the independent claim.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG 11 is missing elements in specification [0101] including networking interface controller 1115, network 1117, I/O module 1119, storage device 1121.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG 11 includes elements 1101a, 1101b, 807, 809 which are not described.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The specification is objected to for the following minor informalities: in paragraph [032] 501, 503, 505 should be 301, 303. 305 as in FIGs 3A-3B.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 20, the claim recites The system of claim 1, wherein the application is a single page application. The application of claim 1, as recited is provided {e.g. by a server} and is an application comprising application states that operate on data objects to generate pages (emphasis added). It is not clear as recited claimed how an application with multiple states and multiple data objects that generate multiple pages could comprise a “single page application”. The disclosure makes clear in [029] that client 101 can dynamically update the page without loading a new page from server 103 (e.g., the application can be a single page application), however actions performed at the client would not be limiting on the server providing the application. Further, under the assumption that “single page application” is merely one which is dynamically updated at the client, it is noted that the instant application states that such an application may be implemented [029] using a web browser JavaScript framework such as ANGULARJS, EMBER.JS, METEOR.JS, EXTJS, REACT or similar frameworks known to one of skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU et al. (Personal Recommendation Using Deep Recurrent Neural Networks in NetEase. ICDE 2016 Conference. pp 1218-1229; provided on IDS).
Regarding claim 1, WU teaches the system for application navigation using neural networks, comprising: at least one processor; and at least one non-transitory memory containing instructions (inherent structural elements of a web server; see e.g. FIG 2 Kaola Web Server which is used to provide FIG 1 real-time recommendations in an e-commerce system) that, when executed by the at least one processor, cause the system to perform operations comprising (Section II Overview of Recommendation module, p 1220 col 1 par 1: User’s request to a web page is sent to the Kaola web server, which is accumulated together to form a viewing session. The viewing session is used as the input for the DRNN model to generate a realtime prediction. DRNN model collaborates with a FNN model, which is used to simulate the CF algorithm. In other words, we consider both user’s interest of current session and his/her past interest. Finally, Kaola server returns the requested web page to the user by demonstrating the recommendation results in a specific web widget): 
providing an application (e.g. e-commerce application) comprising application states that operate on data objects to generate pages (Section: I Introduction; p 1218 col 2 par 3: There are thousands of web pages in Kaola. If each web page represents a state…; the data objects include for example the item information that the user is searching for as in FIG 1); 
predicting a next page (real-time recommendation) using an application state-predicting neural network (DRNN “deep recurrent neural network”) and a data object-predicting neural network (FNN “forward-feedback neural network”); the prediction comprising: 
predicting a next application state using the application state-predicting neural network and a first input vector (FIG 5 illustrates Deep RNN model; input is vector of current web page and includes history state); and 
predicting a next data object using the data object-predicting neural network, a second input vector, and the next application state (FIG 5 illustrates FNN; (p 1222 col 2 par 1-2): The output layer of FNN contains N neurons. Each neuron represents a specific item and its output value is the probability that current user selects the item for purchase. We observe that the FNN shares the same output layer as the RNN. So we will merge their output layers to produce a unified result. ); and 
providing instructions to display an indication of the predicted next page (Section II Overview of Recommendation module, p 1220 col 1 par 1: …demonstrating the recommendation results in a specific web widget…).
Regarding dependent claim 2, incorporating the rejection of claim 1, WU further teaches wherein an output layer of the application state-predicting neural network comprises output nodes corresponding to the application states ((p 1221 col 2 par 1) We illustrate the network in Figure 4. We have three states and three hidden layers. The bottom layer captures the sequence of web pages that users access. The next layer models how two consecutive web pages are accessed. In this way, the kth layer actually summarizes how k − 1 web pages can be accessed in an arbitrary sequence; adding the user’s purchase history allows for prediction of “purchase product” state; see also discussion (p 1220 “Basic RNN model”).
Regarding dependent claim 6, incorporating the rejection of claim 1, WU further teaches wherein an output layer of the data object-predicting neural network comprises output nodes corresponding to the data objects (FIG 5 output nodes correspond to predicted items).
Regarding dependent claim 7, incorporating the rejection of claim 1, WU further teaches wherein the first input vector comprises an application history (FIG 4, history state – browsing history of current session; (p 1221 col 1 par 2) the input is a sequence of web pages {p0, p1, ..., pn−1} denoting a specific user session, where user accesses pt before pt+1. We consider each web page as a state of user session. The RNN is turned into a state machine of the e-commerce system, simulating how users interact with the system.).
Regarding dependent claim 8, incorporating the rejection of claim 7, WU further teaches wherein the application history includes elements indicating prior application states and prior data objects associated with previously visited pages (all information available for the session which is illustrated in FIG 1).
Regarding dependent claim 9, incorporating the rejection of claim 1, WU further teaches wherein the first input vector includes elements indicating at least one of an entity, a user associated with the entity, a role of the user, an authorization level of the user, a weekday, a date, or a time (see information available in session shown in FIG 1; where application history represents the entire session including user information, time-dependent attributes).
Regarding dependent claim 10, incorporating the rejection of claim 1, WU further teaches wherein the first input vector includes an element indicating a value of a current data object (information available in session history; note illustration of user session in FIG 1, specifically “list.html?cat=101”).
Regarding dependent claim 11, incorporating the rejection of claim 1, WU further teaches wherein the operations further comprise generating a current page according to a current application state using a current data object, and wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to display the current page, modified to indicate the predicted next page ((p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results).
Regarding dependent claim 12, incorporating the rejection of claim 1, WU further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to dynamically generate a current page according to a current application state using a current data object, the current page modified to indicate the predicted next page (interpreting the widget on the generated page as the “dynamically” generated portion of the new page requested by the user; (p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results).
Regarding dependent claim 13, incorporating the rejection of claim 1, WU further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to display indications of multiple predicted next pages including the predicted next page ((p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results). 
Regarding dependent claim 15, incorporating the rejection of claim 1, WU further teaches wherein providing the instructions to display the indication of the predicted next page comprises providing instructions to dynamically update a current page to include a graphical element indicating the predicted next page (((p 1218 col 2 para 3) As shown in Figure 1, pages are accessed in some specific orders, e.g., from a category page to a product page. When the user opens a new page, we will update our recommendations and use a widget in the page to show the new results; a widget is an example of a graphical element).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 USC 103 as unpatentable over WU.
Regarding dependent claim 5, incorporating the rejection of claim 1, WU further suggests wherein the first input vector and the second input vector are the same vector (in the situation where the only history available is the user’s purchase history; can be used to make a first recommendation; once the user has new session information, this can be used by the DRRN in cooperation with the FNN to improve the prediction; see p 1219 col 1; a deep recurrent neural network (DRNN) to model user’s browsing patterns and provide a real-time recommendation service. …Our FNN accepts the user’s purchase history vector as input and generates the prediction for the probability of buying an item. {browsing pattern can includes purchase history}).
Claim 16-18 and 20 are rejected under 35 USC 103 as unpatentable over WU as applied to claim 1, further in view of FINK et al. (Pub. No.: US 2013/0036191 A1).
Regarding dependent claim 18, incorporating the rejection of claim 1, WU further suggests wherein providing the instructions to display the indication of the predicted next page comprises providing instructions modifying an existing graphical element to indicate the predicted next page because WU teaches providing the results in a specific web widget provided in a page ((p 1220 col 1 par 1) …demonstrating the recommendation results in a specific web widget… )
However, WU cannot be relied upon to expressly teach dynamically update a current page by modifying the existing graphical element (e.g. the widget) of the current page. 
It is noted that the instant application makes clear that at least one mechanism for doing so is using known in the art JavaScript-based frameworks (see e.g. [029] the application can be implemented using a web browser JavaScript framework such as ANGULARJS, EMBER.JS, METEOR.JS, EXTJS, REACT or similar frameworks known to one of skill in the art. The web browser running on client 101 can request data and/or instructions in step 109 (e.g., using an AJAX call).  Server 103 can be configured to respond with data and instructions (e.g., as JSON objects) in step 111. Client 101 can then dynamically update the page using the received data and instructions).

In particular, FIG. 3 illustrates one embodiment of the presentation of links for recommended content to a user using a widget-based implementation of an interface to a recommended content platform. As explained at [0028] a single RCP widget may be provided in a webpage using, for example, a known JAVASCRIPT widget. [0030] The widget can make API calls when the web page is displayed requesting links for recommended content. [0032-0033] a server receives and processes the request, returning link and link-related data. [0034] The RCP widget dynamically generates the UI elements of the web page and populates them using link and link-related data provided by the server. [0036] the fully populated user interface elements 314-316 can then be displayed on the webpage 311 to an end-user 317. Links can be displayed by the user interface elements 314-316 in any desired format now known or later to be developed in the art, including hyperlinks that can be selected by the end-user 317. Note also the alternative back-end mechanism using a web-server based implementation in FIG 4 and discussed [0039-0045] which explicitly states the user interface elements 414-416 are preexisting elements in the webpage 411 not generated by the webpage update process 412 and the webpage update process populates each user interface element with links received from the content source associated with that user interface element via its corresponding content unit.
In other words, FINK describes two techniques, one of which may be used to dynamically update a displayed web page to include additional recommended content obtained from a server, while the other provides the update at the time the page is requested.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU and FINK before them, to have combined WU (providing recommendations via a providing instructions to dynamically update a current page by modifying an existing graphical element of the current page to indicate the predicted next page with expected and predictable results, motivated by the suggestion in WU (using a specific widget in the web page for providing recommendation results), the combination resulting in an improved display of the web page, insofar as a completely new page does not need to be rendered, only the portions that have changed.
Regarding dependent claim 16, incorporating the rejection of claim 15 WU may not be relied upon to expressly disclose wherein the graphical element is an inset window including an icon corresponding to the predicted next page. As noted above, FINK teaches mechanisms for displaying recommendations in a webpage. FIG 1 is a generic displayed web page [0020]  as shown in FIG. 1, links for recommended content in a given page view can be presented via multiple user interface elements 130, 140, 150 and 160 positioned at any location within the webpage. As can be seen in FIG 14, region 140 appears to be an inset window with icons ([0021] thumbnail images).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU and FINK before them, to have combined WU (providing recommendations in a widget without an explicit discussion of what the widget looks like on the web page ) and FINK (teaching example display areas for recommendations as well as mechanisms to update the display areas) and arrived at wherein the graphical element (display widget for recommendation) is an inset window including an icon corresponding to the predicted next page by merely applying the known display technique taught in FINK to the generically-described e-commerce web page of WU, the results being predictable to one of ordinary skill in the art, and having a reasonable expectation of success (under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”, the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a 
Regarding dependent claim 17, incorporating the rejection of claim 16, WU in view of FINK, combined at least for the reasons discussed above, further teaches wherein the icon is selectable to transition to the next page (the icon [e.g. thumbnail] is associated with URL which, if selected, takes the user to the recommended content; FINK [0016] displayed links are selectable; the reason for providing the recommendation in the e-commerce system is to encourage the user to select the recommendation to act on it (e.g. select and purchase it)). 
Regarding dependent claim 20, incorporating the rejection of claim 1, WU does not appear to expressly disclose wherein the application is a single page application (as described in at least one embodiment, an application with at least one dynamically [in place] updated page). Incorporating the teachings of FINK for at least the reasons discussed above, cures this deficiency, particularly in view of at least one session state in WU FIG 1 (user opens page “list.html?cat=101" (directory for men’s wallets); while clearly opening page “list.html” with some other cat would display a directory [same application page] for some other category [different data]).
Claims 3-4 are rejected under 35 USC 103 as unpatentable over WU as applied to claim 1, further in view of WESTON et al. (Pub. No.: US 2017/0200077 A1).
Regarding dependent claim 3, incorporating the rejection of claim 1, WU does not appear to expressly disclose wherein predicting the next application state using the application state-predicting neural network and the first input vector comprises hashing the first input vector.
WESTON is similarly directed to constructing and using a neural network for making predictions. Of particular note, WESTON explains in [0068] 
If the set of stored memories in the memory component is large, it is prohibitively expensive to compute the relevancy scores for all the memory slots when the output feature map component identifies the one or more supporting memory slots. Instead, the memory network can use a hashing component to speed up the lookup of the memory slots. The hashing component hashes the input feature vector l(x) into one or more buckets, then the output feature map component only computes the relevancy scores for memory slots that are in the same buckets.
See also [0102]. In other words, an optimization for computing relevancy scores (used for prediction) involves hashing the input vector and only determining relevancy for the bucket of the hashed input vector, rather than all possible values of the input vector.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of WU and WESTON before them, to have combined WU (making predictions using neural networks in a large computational space) and WESTON (teaching a hashing technique applied to input vector of a prediction neural network in order to improve the efficiency of the system) and arrived at wherein predicting the next application state using the application state-predicting neural network and the first input vector comprises hashing the first input vector by applying the hashing technique of WESTON to the memory representation of application states of WU, motivated by the improvement in computation.
Regarding dependent claim 4, incorporating the rejection of claim 1, WU may not be relied upon to expressly disclose wherein common elements of the first input vector and the second input vector are hashed once and reused for predicting the next data object. Incorporating the teachings of WESTON for at least the reasons discussed above cures this deficiency because (a) when the first input vector and the second input vectors are the same (see discussion claim 5 above), it would be computationally inefficient to perform same hash twice and (b) even when the first input vector and the second input vector are not the same, but have some elements in common, it would still be computationally inefficient to perform same hash twice for those elements which are in common.
Claim 14 is rejected under 35 USC 103 as unpatentable over WU as applied to claim 13, further in view of FITZMAURICE et al. (Patent No.: US 8,751,491 B2).
Regarding dependent claim 14, incorporating the rejection of 1, WU may not be relied upon to expressly disclose wherein the instructions to display indications of the multiple predicted next pages include instructions to indicate relative likelihoods of the multiple predicted next pages.
Each time a command is executed within the graphics design application, a resource module receives command use information associated with the executed command. In response, the resource module generates and transmits one or more recommendation lists to the designer, where each recommendation list includes a list of recommended commands that may be executed by the designer next). Each next command is associated with frequency information and the recommendations are provided on a graphical user interface (see e.g. FIGs 4A, 4B) such that the user may select the next command to execute from the recommendation list (see discussion of FIG 4A, based on the user’s own history (col 10 lines 18-48) and FIG 4B, based on other users (col 10 line 49 to col 11 line 7).
FITZMAURICE states (col 2 line 20) One advantage of the disclosed method is that the first user is informed of different recommended commands in real-time via the recommendation lists generated by an application. Another advantage is that the central server distributes processed and relevant frequency information to each instance of the application executing within a network, thereby reducing the quantity of frequency information that needs to be processed by the different endpoint machines in the network.
By interpreting “frequency information” as an indication of the likelihood that a user would want to perform a particular command to accomplish a workflow (a series of action and operations; see FITZMAURICE (col 1 line 37)), FITZMAURICE clearly teaches wherein the instructions to display indications of the multiple predicted next {actions} include instructions to indicate relative likelihoods of the multiple predicted next {actions}. 
Applying this technique to the predicted next pages of WU (which represent a next action for the user to select in the e-commerce application), one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed can see how the combination would teach wherein the instructions to display indications of the multiple predicted next page include instructions to indicate relative likelihoods of the multiple predicted next pages with expected and predictable results, the combination motivated by the improvement for user interaction with an 
Claim 19 is rejected under 35 USC 103 as unpatentable over WU in view of FINK as applied to claim 18, further in view of FITZMAURICE.
Regarding dependent claim 19, as noted above, WU in view of FINK, combined at least for the reasons discussed in claim 18 above, teaches modifying the existing graphical element (e.g. the displayed widget with the current recommendations) in the current page. However, the combination may not be relied upon to expressly disclose wherein modifying the existing graphical element of the current page includes changing at least one of a placement. shape. size, or color of the existing graphical element; or changing at least one of a placement, font, size, emphasis, or color of text associated with the existing graphical element.
As discussed with respect to claim 14 above, FITZMAURICE may be relied upon to teach providing visual indications (with a measure of relative likelihood) of multiple predicted actions. The predictions may be updated (abstract) each time a command is executed. Thus, each time a command is executed, the display of the visual indications is updated. The update would include modifying the recommended actions, as well as the visual display (e.g. size or shape) of the graphical display of the frequency percentage (analogous to likelihood) for each recommended action, particularly those actions which are recommended after each command is received by the user (changing the shape or size of an existing graphical element). 
Further, as the recommended actions are sorted in FITZMAURICE prior to display (see e.g. (col 13 line 49) At step 610, the recommendation engine 308 sorts the user recommendation list based on the frequency percent-ages associated with each of the different CAD commands that are included in the user recommendation list) when the same command is shown in a subsequent recommendation list, but with a different frequency percentage, the relative position in the displayed list may change (changing placement associated with an existing graphical element)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WU in view of FINK and FITZMAURICE before them, to have combined WU in view of 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
10387936 GHOSE provide recommendations by updating page
20060095408 TABET predictive routing for business process forms
20140136933 BERGER recommended action FIG 5
20160034139 BONETTI predictive events for generic domains
20170140285 DOTAN-COHEN activity prediction based on monitored activity patterns

20180364879 ADAM adaptive interface with predicted actions based on standards
20190205792 HUANG automated generation of application workflows
20160307210 AGARWAL recommending user actions based on collective intelligence
AWAD et al. Web Navigation Prediction Using Multiple Evidence Combination and Domain Knowledge. IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART A: SYSTEMS AND HUMANS, VOL. 37, NO. 6, NOVEMBER 2007. 10.1109/TSMCA.2007.904781. pp. 1054-1062.
HIDASI et al. Session-based Recommendations with Recurrent Neural Networks. arXiv:1511.06939v4 [cs.LG] 29 Mar 2016. Published as a conference paper at ICLR 2016. 10 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/Amy M Levy/Primary Examiner, Art Unit 2179